Citation Nr: 1037998	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-21 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as 
due to exposure to the herbicide Agent Orange and/or asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to May 1973.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The  issues of entitlement to service connection for 
diabetes mellitus type II, as secondary to exposure to the 
herbicide Agent Orange, and for a lung disorder, as 
secondary to exposure to asbestos, have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

In a September 2009 Board decision, the claim to reopen the 
previously denied claim for service connection for hypertension, 
to include as due to exposure to Agent Orange and/or asbestos was 
reopened.  The claim of service connection for hypertension, as 
secondary to exposure to the herbicide Agent Orange and to 
asbestos was remanded for additional development, to include 
providing the Veteran a VA examination.  The requested actions 
having been completed, the claim is now again before the Board. 

A motion to advance this case on docket was granted by the Board.  
See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.900(c) (2009).


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
diagnosed hypertension is the result of active service, to 
include as the result of exposure to the herbicide Agent Orange 
or to asbestos, nor may hypertension be presumed to be the result 
of active service.




CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  
38 U.S.C.A. § 1110, 1112(c), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  A letter dated in November 2009 satisfied the duty 
to notify provisions for the issue of service connection, after 
which the claim for service connection was adjudicated.  See 38 
C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained available service 
treatment records and identified VA and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran 
submitted additional treatment records.  

The record shows that the Veteran is in receipt of Social 
Security Administration (SSA) benefits.  Attempts were made to 
obtain these records, but SSA responded in July 2006 that the 
Veteran's records had been destroyed and could not be provided.  
A formal finding on the unavailability of these records was made, 
and the Veteran was informed, in the same month.

In addition, the Veteran's claim has not been developed as one 
involving exposure to asbestos.  There is no specific statutory 
or regulatory guidance with regard to claims for service 
connection for asbestosis or other asbestos-related diseases.  VA 
Manual 21-1, Part VI, para. 7.21 (October 3, 1997) contains 
guidelines for the development of asbestos exposure cases.  
Relevant factors discussed in paragraphs 7.21(a), (b), and (c) 
must be considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 4-
00 (April 13, 2000).  However, in this case, exposure to asbestos 
for the purpose of determining whether hypertension may be 
service-connected is not necessary.  As will be explained below, 
the medical evidence shows no relationship between exposure to 
asbestos and the development of hypertension.

Accordingly, remand to obtain SSA records or for development for 
an asbestos-exposure related claim is not therefore warranted.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case because 
such adherence would impose additional burdens on the VA with no 
benefit flowing to the veteran); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).

VA examination was provided in this case in February 2010.  A 
medical opinion as to the etiology of the Veteran's diagnosed 
hypertension was obtained.  The opinion considered the Veteran's 
medical history and review of the claims file, to include private 
and VA treatment records and service treatment records.  The 
Board finds that the opinion is supported by the evidence of 
record and provides adequate findings for adjudication of the 
Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).

All other known and available records relevant to the issues on 
appeal have been obtained and associated with the claims file and 
the Veteran has not contended otherwise.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

II.  Service Connection 

a.  Facts

The Veteran argues that his diagnosed hypertension is the result 
of his active service, specifically that it is the result of his 
exposure to the herbicide Agent Orange or to asbestos.

Service treatment records dated from 1953 to 1973 show no 
findings or diagnosis of hypertension during active service.  
These records further show no findings of asbestosis.  Rather, 
results of chest x-rays taken during periodic examinations 
throughout active service show negative or normal findings.  The 
Veteran's reports of history and examination at induction and 
entrance into active service, dated in January and July 1953, and 
at his retirement from active service, dated in January 1973, 
show no complaints, defects, diagnoses, or findings concerning 
his lungs or cardiovascular system.  Rather, blood pressure 
readings were reported at 118 over 74 in January 1953, 110 over 
72 in July 1953, and 118 over 88 in January 1973.

Private treatment and VA treatment records are present in the 
record from 1978 through April 2010.  These records show the 
Veteran was first diagnosed with hypertension in 2003.  There is 
a notation in September 1997 of asbestos exposure by history.  In 
addition, an entry dated in February 2007 shows chest x-ray 
findings of congestive pulmonary disease consistent with 
emphysema.  

The Veteran's service personnel records reflect that he served in 
Korea from December 1953 to December 1954, and in Vietnam from 
March 1969 to November 1969.  These records show he worked as a 
mason, combat specialist, and combat engineer.

Exposure to the herbicide Agent Orange is presumed.  Exposure to 
asbestos has not been verified, but cannot be ruled out.  

In a February 2010 VA examination, the examiner diagnosed the 
Veteran with hypertension and offered the opinion that the 
diagnosed hypertension was not due to his active service did not 
have its onset during active service or within the one-year 
presumptive period, and was not in any other way related to the 
Veteran's active service or any incident therein, to include 
exposure to asbestos.  As rationale, the examiner noted she based 
her opinions on review of the medical literature, the Veteran's 
medical record, and on  her own clinical experience.  She 
explained that the medical records were silent for high blood 
pressure readings or diagnosis of hypertension during active 
service or within one year following the Veteran's separation 
from active service, and that asbestos exposure does not cause 
hypertension.  

There are no other findings or opinions present in the claims 
file that causally link the Veteran's diagnosed hypertension to 
his active service, including to exposure to Agent Orange or 
asbestos, or that establish the onset of hypertension during 
active service or within the one year following his discharge 
from active service.

b.  Law

Service connection may be established for disability resulting 
from injury or disease incurred in service. 38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as hypertension to a 
degree of 10 percent within one year from the date of termination 
of such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, a Veteran, who, during active service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.  See 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2009). 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  However, hypertension is not one of the identified 
diseases contemplated under 38 C.F.R. § 3.309(e) either presently 
or in the revised version effective August 31, 2010.  
Notwithstanding the foregoing, the Veteran may still establish 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases, as noted above.  See VA Manual 21-1, 
Part VI, para. 7.21 (October 3, 1997); see also VAOPGCPREC 4-00 
(April 13, 2000).

The latency period for asbestos-related diseases varies from 10 
to 45 or more years between first exposure and development of 
disease, and an asbestos-related disease can develop from brief 
exposure to asbestos.  See M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 
(January 31, 1997).  However, there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 13 
Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); VAOPGCPREC 4-2000.  The regulations further do 
not provide for any disease to be presumptively service-connected 
where asbestos exposure is found.  

c.  Analysis

Service medical records are silent for any treatment for or 
complaints or findings of hypertension.  It is not until 2003 
that the record shows a diagnosis of hypertension.  This is 30 
years after the Veteran's discharge from active service and well-
beyond the one-year presumptive period.  38 C.F.R. § 3.309.

The February 2010 VA examination report shows a diagnosis of 
hypertension, not related to active service or any incident 
therein, including exposure to asbestos.  

The medical evidence presents no other opinions or findings that 
the diagnosed hypertension is the result of the Veteran's active 
service, to include his exposure to Agent Orange or to asbestos, 
or that it is in any other way the result of his active service.

The Veteran asserts that his hypertension is the result of his 
service, including as the result of exposure to Agent Orange and 
asbestos.  However, as a layperson, lacking in medical training 
and expertise, the Veteran's statements are not a competent 
medical opinion on a matter so complex as the etiology of his 
diagnosed hypertension.  The medical examiner considered the 
service and post service medical evidence of record, the clinical 
findings, and the Veteran's assertions and complaints, and found 
that the diagnosed hypertension was not the result of the 
Veteran's active service, or any incident therein.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As there is no medical evidence that provides the necessary nexus 
between the diagnosed hypertension and the Veteran's active 
service, to include exposure to Agent Orange and/or asbestos, the 
preponderance of the evidence is against the claim for service 
connection for hypertension.  There is no benefit of the doubt to 
be resolved; and service connection for hypertension is not 
warranted.  


ORDER

Service connection for hypertension, including as the result of 
exposure to the herbicide Agent Orange or to asbestos, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


